Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an X-ray fluoroscopic imaging apparatus operated in the following embodiments as defined by independent claims 1 and 7. With respect to independent claim 1, the prior art of record does not teach an apparatus with an image processor capable of stitching together a plurality of first images upon correcting a magnification of a plurality of X-ray images based on first height information and generating a second long image in which the magnification of one or more of the plurality X-ray images is corrected based on second height information. As for independent claim 7, the prior art does not teach an X-ray fluoroscopic apparatus with a control unit capable of acquiring a plurality of pieces of height information on a height of the imaging target portion from the top board supporting the target; wherein the pieces of height information correspond to a plurality positions in a plane of the top board and with an image processing unit capable of stitching together a plurality of X-ray images upon correcting the magnification of the plurality of images using the pieces of height information corresponding to the plurality of positions. Dependent claims 2-6 are allowable for depending on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nathaniel et al. (US 2011/0188726 A1) teaches to stitch a plurality of images to create a panoramic image upon correcting the magnification ratio using the height information between markers and an X-ray source. However, Nathaniel does not teach to create a second stitched image as required .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884